Pearson, C. J.
Upon the facts found by his Honor, and for the reasons given by him, we are of opinion that the defendant is to be charged with the trust fund, and the payment of the interest arising annually thereon. There is no error, the decretal order is affirmed, with the modification, that it be extended to the other five parts of the estate, which was in his hands to be administered.
By a demurrer in the first instance he forced the plaintiff to pay cost and amend his bill, and make the persons entitled to the other five parts of the estate plaintiffs in the action, so as to have them bound by the decree. That having been done, we see no reason why there should not also be a decree, in their favor respectively, for the amounts to which they are entitled.
*396The decretal order will be so modified, and the reference ior .an account will extend to all of the plaintiffs. Costs of the appeal will be paid by the defendant.
Pee Cueiam. Judgment accordingly.